The defendant, who is a Christian Scientist, was adjudged probably guilty by the District Court of the Sixth Judicial District, of the unlawful practice of medicine, in violation of cap. 165, Gen. Laws R.I. The defendant claims that said cap. 165, so far as it relates to the acts complained of, is in violation of Art. 1, § 3, Const. R.I. The evidence upon which he was adjudged guilty showed a practice of Christian science, and, substantially, was like that set forth in the opinion of the court in State v. Mylod, ante 632. The testimony fails to show any violation of said cap. 165. Said chapter does not relate to the acts of the defendant, and, therefore, he cannot, in this proceeding, attack its constitutionality. See opinion, State v.Mylod.